DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A preliminary amendment was filed on 02/19/2021. Claims 1-16 were canceled, and claims 17-20 remain unamended. Currently, claims 17-20 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Figure 11A and element 96 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Pg. 3, line 13: “injury to the delicate issue adjacent the urethral opening” should read “injury to the delicate tissue adjacent the urethral opening”
Pg. 14, line 12, “sealing disk 42” should read “sealing disk 32”
Pg. 15, line 21 “sealing disk 34” should read “sealing disk 32”
Pg. 19, line 17, “turning now to Fig. 18” should read -turning now to Fig. 19- since fig. 18 doesn’t disclose the cover
Pg. 21, lines 17, “Forty mm of Hg” should read “40 mmHg”
Appropriate correction is required.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Regarding claim 18, “value of suction is within the range of approximately 40-60 mmHg” should read -value of suction is within a range of approximately 40-60 mmHg-
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the phrase “wherein said regulated value of suction is within the range of approximately 40-60 mmHg” is generally unclear, since the range of what “approximately” 40-60 mmHg isn’t disclosed within the specification. For the purpose of examination, the claim will be interpreted as “wherein said regulated value of suction is within the range of 
Regarding claims 19-20, the phase “flow rate up to approximately 100 standard cubic feet per hour” is generally unclear, since the range of what “approximately” 100 standard cubic feet per hour isn’t disclosed within the specification. For the purpose of examination, the limitation will be interpreted as “flow rate up to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US 20170266031) in view of Dolliver (US 20050192548).
Regarding claim 17, Sanchez disclose a method for automatically removing by suction urine voided by a female patient (abstract) comprising:
Providing a receptacle 206 for collecting urine (paragraph 0103, “The system 300 can include an external receptacle 360”)
Providing an integrated unit including an external catheter 202 (fig. 4, assembly 202 is interpreted as a catheter as it drains urine from a patient, see paragraph 0102, “In particular, the assembly 202 can be positioned such that the inlet 242 and membrane supports 244 are facing the urethral opening such that urine exiting the urethral opening can travel through the permeable membrane 230, through the inlet 242, through the interior volume defined by the permeable support 240 and the reservoir 210, and through the outlet 220.”), whereupon said external catheter 202 is in fluid communication with a urethra opening of the female patient such that urine voided by the female is received by said external catheter (paragraph 0098, “The permeable membrane 230 can be at least partially supported by the membrane  supports 244… such that the membrane supports 244 maintain the permeable membrane 230 against or near a urethral opening of a user) ,
Coupling said receptacle 260 to a source of suction 270 providing suction having a first value (fig. 4, reservoir 260 coupled to vacuum source 270 that provides a suction value, see paragraph 0101), 
Sanchez fails to teach wherein the integrated unit includes a suction regulator, whereupon said suction regulator automatically regulates the amount of suction from said first value to a regulated value lower than said first value and apply said regulated suction at said regulated value to said catheter to carry urine from said external catheter through said suction regulator and into said receptacle or canister.
However, Dolliver teaches a drainage catheter (abstract) wherein the integrated unit includes a suction regulator 119, whereupon said suction regulator automatically regulates the amount of suction from said first value to a regulated value lower than said first value (fig. 1, valve means 119, paragraph 0029, “The valve means 119 may include, without limitation, a vent valve 119... the vent valve selectively opens (fully or partially) to allow conduit 122 to vent to the atmosphere, thereby decreasing the amount of suction applied at the drain catheter 102.” Further, controller 117 with a CPU provides control signals to the valve means, thereby suggesting that the process is automatic, see paragraphs 0027-0028) and apply said regulated suction at said regulated value to said catheter (paragraph 0029, “thereby decreasing the amount of suction applied at the drain catheter”) to carry fluid from said external catheter 104 through said suction regulator and into said receptacle or canister (fig. 1, catheter 104 bring fluid from vent valve 119 into canister 115, see paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Sanchez to include a suction regulator, whereupon said suction regulator automatically regulates the amount of suction from said first value to a regulated value lower than said first value and apply said regulated suction at said regulated value to said catheter to carry fluid from said external catheter through said suction regulator and into said receptacle or canister, as taught by Dolliver, for the purpose of providing a suitable means of controlling the application of suction at the drain catheter (see Dolliver, paragraph 0007), thereby preventing damage to the surrounding tissue of the patient.
Regarding claim 19, Sanchez, as modified by Dolliver, discloses wherein the urine is carried through said suction regulator into said receptacle by air (see Dolliver, fig. 1, fluid drained from catheter 104 to vent valve 119 into in-line container 115, see paragraph 0023. Therefore, when applied to the device disclosed in Sanchez, urine is carried through the suction regulator into the receptacle by air), but is silent to wherein the air is flowing at flow rate up to approximately 100 standard cubic feet per hour.
However, the property of air flow rate is interpreted as a result-effective variable, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. The property of air flow rate achieves optimizing suction force through routine experimentation. For example, one could increase the air flow rate to increase suction force, or decrease it to maintain patient safety.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the air flow rate in order to optimize the suction force to balance between drainage effectiveness and patient safety. See MPEP 2144.05(II)(A,B).
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Dolliver, and in further view of Luxon (US 20160310711)
Regarding claim 18, Sanchez, as modified by Dolliver, discloses wherein the device is typically operated at a value of suction between 20-40 mm Hg (see Sanchez, paragraph 0082, “for example, about 20 mm Hg to about 40 mm Hg), but is silent to wherein said regulated value of suction is within the range of 40-60 mmHg. 
However, Luxon teaches a vacuum assisted urine drainage catheter (abstract) wherein the vacuum pump is operated at a value of suction between 0-50 mmHg (paragraph 0082, “In another aspect, the vacuum preferably is in the range of 0 to -50 mmHg”, which is within the range of 40-60 mm Hg).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Sanchez, as modified by Dolliver, such that the value of suction is within the range of approximately 40-60 mmHg, as taught by Luxon, for the purpose of providing a suitable suction level for quickly draining urine from the patient, thereby reducing the time the procedure takes. 
Moreover, since Sanchez, as modified by Luxon, is intended to be used with a value of suction within a range 0-50  mm Hg without the regulator, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Sanchez, as modified by Dolliver and Luxon, such that the regulated value of suction is within the range of 40-60 mmHg to prevent suction from increasing past said range and cause harm to the patient. Further, applicant appears to have placed no criticality on the claimed range (see pg. 10, lines 24-26, stating that the range is merely approximately within 40-60 mmHg, “”It should be noted that for many applications the operating level is preferably approximately 40 mmHg. However, that level could be raised up to approximately 60 mmHg”) and it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 20, Sanchez, as modified by Dolliver, discloses wherein the urine is carried through said suction regulator into said receptacle by air (see Dolliver, fig. 1, fluid drained from catheter 104 to vent valve 119 into in-line container 115, see paragraph 0023. Therefore, when applied to the device disclosed in Sanchez, urine is carried through the suction regulator into the receptacle by air), but is silent to wherein the air is flowing at flow rate up to approximately 100 standard cubic feet per hour.
However, the property of air flow rate is interpreted as a result-effective variable, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. The property of air flow rate achieves optimizing suction force through routine experimentation. For example, one could increase the air flow rate to increase suction force, or decrease it to maintain patient safety.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the air flow rate in order to optimize the suction force to balance between drainage effectiveness and patient safety. See MPEP 2144.05(II)(A,B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stoller (US 20070010798) relates to an internal urine drainage catheter that uses a negative pressure source and a regulator for regulating the negative pressure applied.
Fell (US 5073172) relates to a catheter for aspirating wound fluids with a suction controlling device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781